                Case 3:15-cv-02907-ADC Document 107 Filed 12/13/18 Page 1 of 1
 
                             THE UNITED STATES DISTRICT COURT 
                              FOR THE DISTRICT OF PUERTO RICO 
                                              
 
        EVELYN ROSARIO‐ORTIZ, et al.,
            Plaintiff(s) 

               v. 

                                                                Civil No. 15‐2907(ADC) 
        CORPORACION DEL FONDO DEL 
        SEGURO DEL ESTADO DE PUERTO 
        RICO, et al., 
             Defendant(s) 

                                                   
                                              JUDGMENT 

           The Court, through the Honorable Aida M. Delgado‐Colón, U.S. District Judge, issued an 

    Order on December 12, 2018. 

           Therefore, pursuant to the Court’s Order, Judgment is hereby entered accordingly. 

           The case is HEREBY DISMISSED WITH PREJUDICE. 

           The Court shall retain jurisdiction to enforce compliance of the parties’ agreement.  

           IT IS SO ORDERED AND ADJUDGED.  

           In San Juan, Puerto Rico, on this 12th day of December, 2018. 

                                                       FRANCES RIOS DE MORAN 
                                                       Clerk of the Court 
     
                                                            By: S/Sarah V. Ramón 
                                                                   Sarah V. Ramón, Deputy Clerk 
